Cobb, J.
1. An action on account for personalty alleged to have been sold and delivered by the plaintiff to the defendant is sufficiently supported by evidence showing the sale and delivery at the price sued for, and it is not incumbent on the plaintiff to show negatively a failure on the part of the defendant to pay. Payment is an affirmative defense which should be set up and proved by the defendant.
2. There being sufficient evidence to warrant the verdict rendered in the justice’s court, and the only complaint embraced in the petition for certiorari being that this verdict was without evidence to support it, there was no error in refusing to sanction such petition.

Judgment affirmed.


All the Justices concurring.